UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2013. OR [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 001-32483 ACCURIDE CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1109077 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 7140 Office Circle, Evansville, IN (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (812) 962-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer ý Non-Accelerated Filero Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes ý No o As of November 7, 2013, 47,515,155 shares of Accuride Corporation common stock, par value $.01 per share, were outstanding. ACCURIDE CORPORATION Table of Contents PART I – FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations and Comprehensive Loss 4 Condensed Consolidated Statements of Stockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II – OTHER INFORMATION Item 1. Legal Proceedings 34 Item 6. Exhibits 35 Signatures 36 - 2 - Table of Contents Part I.FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements (Unaudited) ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, (In thousands, except for share and per share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Customer receivables, net of allowance for doubtful accounts of $287 and $549 in 2013 and 2012, respectively Other receivables Inventories Deferred income taxes Prepaid expenses and other current assets Assets held for sale — Total current assets PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS: Goodwill Other intangible assets, net Deferred financing costs, net of accumulated amortization of $3,292 and $4,127 in 2013 and 2012, respectively Deferred income tax Other TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued payroll and compensation Accrued interest payable Accrued workers compensation Accrued and other liabilities Total current liabilities LONG-TERM DEBT DEFERRED INCOME TAXES NON-CURRENT INCOME TAXES PAYABLE OTHER POSTRETIREMENT BENEFIT PLAN LIABILITY PENSION BENEFIT PLAN LIABILITY OTHER LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 7) — — STOCKHOLDERS’ EQUITY: Preferred Stock, $0.01 par value; 10,000,000 shares authorized — — Common Stock, $0.01 par value; 80,000,000 shares authorized, 47,515,155 and 47,385,314 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively, and additional paid-in-capital Accumulated other comprehensive loss (49,653 ) (51,834 ) Accumulated deficiency (361,494 ) (321,570 ) Total stockholders’ equity TOTAL $ $ See notes to unaudited condensed consolidated financial statements. - 3 - Table of Contents ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, (In thousands except per share data) NET SALES $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative INCOME (LOSS) FROM OPERATIONS (725 ) (7,813 ) OTHER INCOME (EXPENSE): Interest expense, net (8,711 ) (8,921 ) (26,562 ) (26,324 ) Other income, net LOSS BEFORE INCOME TAXES FROM CONTINUING OPERATIONS (8,890 ) (15,919 ) (25,875 ) (16,002 ) INCOME TAX PROVISION (BENEFIT) (495 ) (106 ) LOSS FROM CONTINUING OPERATIONS (8,395 ) (15,813 ) (28,253 ) (18,832 ) DISCONTINUED OPERATIONS, NET OF TAX (10,220 ) (1,866 ) (11,671 ) (2,637 ) NET LOSS $ ) $ ) $ ) $ ) Weighted average common shares outstanding—basic Basic loss per share – continuing operations $ ) $ ) $ ) $ ) Basic loss per share – discontinued operations (0.21 ) (0.04 ) (0.25 ) (0.05 ) Basic loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding—diluted Diluted loss per share – continuing operations $ ) $ ) $ ) $ ) Diluted loss per share – discontinued operations (0.21 ) (0.04 ) (0.25 ) (0.05 ) Diluted loss per share $ ) $ ) $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAX: Defined Benefit Plans (317 ) (356 ) COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) See notes to unaudited condensed consolidated financial statements. - 4 - Table of Contents ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) (In thousands) Common Stock and Additional Paid-in- Capital Accumulated Other Comprehensive Loss Accumulated Deficiency Total Stockholders’ Equity BALANCE—July 1, 2012 $ $ ) $ ) $ Net loss — — (17,679 ) (17,679 ) Share-based compensation expense — — Other comprehensive loss — (317 ) — (317 ) BALANCE—September 30, 2012 $ $ ) $ ) $ BALANCE—July 1, 2013 (51,086 ) (342,879 ) Net loss — — (18,615 ) (18,615 ) Share-based compensation expense — — Other comprehensive loss — — BALANCE—September 30, 2013 $ $ ) $ ) $ (In thousands) Common Stock and Additional Paid-in- Capital Accumulated Other Comprehensive Loss Accumulated Deficiency Total Stockholders’ Equity BALANCE—January 1, 2012 $ $ ) $ ) $ Net loss — — (21,469 ) (21,469 ) Share-based compensation expense — — Tax impact of forfeited vested shares (210 ) — — (210 ) Other comprehensive loss — (356 ) — (356 ) BALANCE—September 30, 2012 $ $ ) $ ) $ BALANCE—January 1, 2013 (51,834 ) (321,570 ) Net loss — — (39,924 ) (39,924 ) Share-based compensation expense — — Tax impact of forfeited vested shares (209 ) — — (209 ) Other comprehensive loss — — BALANCE—September 30, 2013 $ $ ) $ ) $ - 5 - Table of Contents ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation of property, plant and equipment Amortization – deferred financing costs Amortization – other intangible assets Loss related to discontinued operations — Gain related to discontinued operations (2,000 ) — Loss on disposal of assets Provision for deferred income taxes Non-cash stock-based compensation Changes in certain assets and liabilities: Receivables (17,443 ) Inventories Prepaid expenses and other assets (4,023 ) (1,675 ) Accounts payable (13,013 ) Accrued and other liabilities (24,603 ) (12,662 ) Net cash provided by (used in) operating activities (25,111 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment (32,258 ) (44,223 ) Proceeds from sale of discontinued operations Proceeds from sale leaseback transactions — Net cash provided by (used in) investing activities (43,223 ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase in revolving credit advance — Payment on revolving credit agreement (10,000 ) — Payments related to refinancing (1,333 ) — Net cash provided by financing activities — INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (36,646 ) CASH AND CASH EQUIVALENTS—Beginning of period CASH AND CASH EQUIVALENTS—End of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes (net of refunds of $32 and $1,093 in 2013 and 2012, respectively) Non-cash transactions: Purchases of property, plant and equipment in accounts payable $ $ Capital lease agreements — See notes to unaudited condensed consolidated financial statements. - 6 - Table of Contents ACCURIDE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (AMOUNTS IN THOUSANDS, UNLESS OTHERWISE NOTED, EXCEPT SHARE AND PER SHARE DATA) Note 1 - Summary of Presentation and Summary of Significant Accounting Policies Basis of Presentation– The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”), except that the unaudited condensed consolidated financial statements do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.However, in the opinion of Accuride Corporation (“Accuride” or the “Company”), all adjustments (consisting primarily of normal recurring accruals) considered necessary to present fairly the condensed consolidated financial statements have been included.Certain operating results from prior periods have been reclassified to discontinued operations to conform to the current year presentation. The results of operations for the three and nine months ended September 30, 2013 are not necessarily indicative of the results to be expected for the year ending December 31, 2013.The unaudited consolidated financial statements and notes thereto should be read in conjunction with the audited consolidated financial statements and notes thereto disclosed in Accuride’s Annual Report on Form 10-K for the year ended December 31, 2012. On August 1, 2013, the company announced the sale of substantially all of the assets, liabilities and business of its Imperial Group business to Wynnchurch Capital, Ltd. in partnership with Imperial Manufacturing, Inc. for $30.0 million, plus a contingent earn-out opportunity of up to $2.25 million.The sale was effective as of 11:59 p.m. on July 31, 2013.The sale resulted in the recognition of a 12.0 million loss, including a $2.5 million impairment charge, on our consolidated statement of operations for the nine months ended September 30, 2013, which has been reclassified as Discontinued Operations.The sale included a working capital adjustment, plus a contingent payment of up to $2.25 million depending on Imperial’s financial performance during calendar years 2013-2015.See Note 2 “Discontinued Operations” for further discussion. Management’s Estimates and Assumptions– The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Earnings Per Common Share – Basic and diluted earnings per common share were computed as follows: Three Months Ended September 30, Nine Months Ended September 30, (In thousands except per share data) Numerator: Net loss from continuing operations $ ) $ ) $ ) $ ) Net loss from discontinued operations $ ) $ ) $ ) $ ) Net loss $ ) $ ) $ ) $ ) Denominator: Weighted average shares outstanding – Basic Weighted average shares outstanding - Diluted Basic loss per common share: From continuing operations $ ) $ ) $ ) $ ) From discontinued operations ) Basic loss per common share $ ) $ ) $ ) $ ) Diluted loss per common share From continuing operations $ ) $ ) $ ) $ ) From discontinued operations ) Basic loss per common share $ ) $ ) $ ) $ ) - 7 - Table of Contents As of September 30, 2013, there were options exercisable for 167,334 shares that were not included in the computation of diluted earnings per share because the effect would be anti-dilutive.As of September 30, 2012, there were options exercisable for 195,475 shares that were not included in the computation of diluted earnings per share because the effect would be anti-dilutive. Stock-Based Compensation – Compensation expense for share-based compensation programs recognized as a component of operating expenses was $1,950 and $2,380 for the nine months ended September 30, 2013 and September 30, 2012, respectively.Compensation expense for share based compensation programs recognized as a component of operating expenses was $597 and $665 for the three months ended September 30, 2013 and September 30, 2012, respectively. As of September 30, 2013, there was approximately $2.6 million of unrecognized pre-tax compensation expense related to share-based awards not yet vested that will be recognized over a weighted-average period of 1.2 years. Income Tax – Under ASC 270, Interim Financial Reporting, we compute on a quarterly basis an estimated annual effective tax rate considering ordinary income and related income tax expense. Ordinary income refers to income (loss) before income tax expense excluding significant, unusual, or infrequently occurring items. The tax effect of an unusual or infrequently occurring item is recorded in the interim period in which it occurs. Other items included in income tax expense in the periods in which they occur include the cumulative effect of changes in tax laws or rates, foreign exchange gains and losses, adjustments to uncertain tax positions, and adjustments to our valuation allowance due to changes in judgment in the realizability of deferred tax assets in future years. Our effective tax rate is 5.6% and 0.1% for the three months ended September 30, 2013 and September 30, 2012, respectively.Our effective tax rate is (9.2)% and (17.7)% for the nine months ended September 30, 2013 and September 30, 2012, respectively We have assessed the need to maintain a valuation allowance for deferred tax assets based on an assessment of whether it is more likely than not that deferred tax benefits will be realized through the generation of future taxable income. Appropriate consideration is given to all available evidence, both positive and negative, in assessing the need for a valuation allowance. Due to our recent history of U.S. operating and taxable losses, the inconsistency of these profits, and the uncertainty of our financial outlook, we continue to maintain a full valuation allowance against our domestic deferred tax assets. New Accounting Pronouncements In February 2013, FASB issued ASU 2013-4, Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation is Fixed at the Reporting Date.The objective of the amendments in this update is to provide guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this guidance is fixed at the reporting date, except for those obligations addressed within existing guidance in U.S. GAAP.The amendment requires an entity to measure obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this guidance is fixed at the reporting date as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and an additional amount the reporting entity expects to pay on behalf of its co-obligors.The entity is required to disclose the nature and amount of the obligation as well as other information about those obligations.The update is effective for fiscal years and interim periods within those years beginning after December 15, 2013.We are currently evaluating the impact of adopting ASU 2013-04 on the consolidated financial statements. On July 18, 2013, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2013-11, Income Taxes (Topic 740):Presentation of an Unrecognized Tax Benefit when a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists.Topic 740, does not include explicit guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists.The objective of the amendments in this update is to eliminate that diversity in practice.The update is effective for fiscal years and interim periods within those years beginning after December 15, 2013.We are currently evaluating the impact of adopting ASU 2013-11 on the consolidated financial statements. - 8 - Table of Contents Recent Accounting Adoptions In December 2011, FASB issued ASU 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities. The amendments in this update require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. This update will enhance disclosures required by U.S. GAAP by requiring improved information about financial instruments and derivative instruments. The requirements of this update are effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. Entities should provide the disclosures required retrospectively for all comparative periods presented. The Company adopted ASU 2011-11 as of January 1, 2013.The adoption did not have a material impact on our consolidated financial statements. In July 2012, FASB issued ASU 2012-02, Testing Indefinite-Lived Intangible Assets for Impairment.The objective of the amendments in this update is to reduce the cost and complexity of performing an impairment test for indefinite-lived intangible assets by simplifying how an entity tests those assets for impairment and to improve consistency in impairment testing guidance among long-lived asset categories.The amendments permit an entity first to assess qualitative factors to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform the quantitative impairment test.The amendments are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. The Company adopted ASU 2012-02 as of January 1, 2013.The adoption did not have a material impact on our consolidated financial statements. In January 2013, FASB issued ASU 2013-01, Balance Sheet (Topic 210):Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities (“ASU 2013-01”). ASU 2013-01 contains no amendments to disclosure requirements. The amendments clarify that the scope of ASU 2011-11, Disclosures about Offsetting Assets and Liabilities, which introduced new disclosure requirements, applies to derivatives accounted for in accordance with Topic 815, Derivatives and Hedging, including bifurcated embedded derivatives, repurchase agreements and reverse repurchase agreements, and securities borrowing and securities lending transactions that are either offset in accordance with Section 210-20-45 or Section 815-10-45 or subject to an enforceable master netting arrangement or similar agreement. ASU 2013-01 is effective for fiscal years beginning on or after January 1, 2013 and interim periods within those annual periods. Adoption of this new guidance did not have a material impact on the Company’s financial statements as these updates have an impact on presentation only. In February 2013, FASB issued ASU 2013-02, Comprehensive Income.The objective of the amendments in this update is to improve the reporting of reclassifications out of accumulated other comprehensive income.The amendment requires an entity to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under U.S. GAAP to be reclassified in its entirety to net income.For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income in the same reporting period, an entity is required to cross-reference other disclosures required under U.S. GAAP that provide additional detail about those amounts.The amendments are effective prospectively for reporting periods beginning after December 15, 2012.The Company adopted ASU 2013-02 on January 1, 2013.The adoption did not have a material impact on our consolidated financial statements. Note 2 – Discontinued Operations On August 1, 2013, the Company announced that it completed the sale of substantially all of the assets of its Imperial Group business to Imperial Group Manufacturing, Inc., a new company formed and capitalized by Wynnchurch Capital for total cash consideration of $30.0 million at closing, plus a contingent earn-out opportunity of up to $2.25 million.The sale was effective as of 11:59 p.m. on July 31, 2013. Pursuant to the provisions of the purchase agreement, subject to certain limited exceptions, the purchaser purchased from Imperial all equipment, inventories, accounts receivable, deposits, prepaid expenses, intellectual property, contracts, real property interests, transferable permits and other intangibles related to the business and assumed Imperial’s trade and vendor accounts payable and performance obligations under those contracts included in the purchased assets.The real property interests acquired by the purchaser include ownership of three plants located in Decatur, Texas, Dublin, Virginia and Chehalis, Washington and a leasehold interest in a plant located in Denton, Texas.Imperial retained ownership of its real property located in Portland, Tennessee and included a $2.5 million impairment charge for this property in the loss.The Company leased such property to the purchaser under a two-year lease, with the option to renew the lease for one additional year.Rent under the lease is fixed at $75,000 per year. - 9 - Table of Contents The Company has reclassified certain operating results and the loss on sale transactions for Imperial Group L.P.to discontinued operations.The Company also recognized $2.0 million in earnout in connection with the sale of its Fabco operating unit in September, 2011, and an expense of $0.1 million in connection with the Brillion Farm business sold in November, 2010.The following table presents sales and income from operations attributable to discontinued operations. Three MonthsEnded September30, Three Months Ended September 30, (In thousands) Net sales $ $ Income from operations (235 ) (1,866 ) Other Income — Income tax — — Loss on sale (11,985 ) — Discontinued operations $ ) $ ) Nine MonthsEnded September30, Nine Months Ended September 30, (In thousands) Net sales $ $ Income from operations (1,686 ) (2,637 ) Other Income — Income tax — — Loss on sale (11,985 ) — Discontinued operations $ ) $ ) The loss related to the sale of Imperial as of July 31, 2013 was as follows: (In thousands) Proceeds from sale $ Accounts receivable Inventories Prepaid expenses and other current assets 63 Property, plant, and equipment Accounts payable ) Net assets sold Impairment of real estate Other accrued fees and expenses Net loss from sale $ ) Note 3 - Inventories Inventories at September 30, 2013 and December31, 2012, on a FIFO basis, were as follows: (In thousands) September 30, 2013 December 31, 2012 Raw materials $ $ Work in process Finished manufactured goods Total inventories $ $ - 10 - Table of Contents Note 4 - Goodwill and Other Intangible Assets The following represents the carrying amount of goodwill, on a reportable segment basis, as of December 31, 2012 and September 30, 2013: (In thousands) Wheels Brillion Iron Works Total Balance as of December 31, 2012 $ $ $ Balance as of September 30, 2013 $ $ $ The changes in the carrying amount of other intangible assets for the period December 31, 2011 to September 30, 2012, by reportable segment, are as follows: (In thousands) Wheels Gunite Brillion Iron Works Corporate Total Balance as of December 31, 2011 $ Additions — — — Amortization (5,930 ) (1,650 ) (123 ) (449 ) (8,152 ) Balance as of September 30, 2012 $ The changes in the carrying amount of other intangible assets for the period December 31, 2012 to September 30, 2013, by reportable segment, are as follows: (In thousands) Wheels Brillion Iron Works Corporate Total Balance as of December 31, 2012 $ Amortization (5,929 ) (125 ) (663 ) (6,717 ) Balance as of September 30, 2013 $ $ $
